Order of the Family Court of the State of New York, New York County, entered on April 10, 1973, awarding the attorney for petitioner a counsel fee, unanimously modified, on the law and the facts, to the extent of reducing the counsel fee to the sum of $1,000, and as' so modified, affirmed, without costs and without disbursements. Considering all of the circumstances, the counsel fee awarded by the Family Court was excessive to the extent indicated. Concur — Stevens, P. J., Kupferman, Steuer and Capozzoli, JJ.